
	
		I
		111th CONGRESS
		2d Session
		H. R. 5589
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Affairs Reform and Restructuring Act
		  of 1998 to reauthorize the United States Advisory Commission on Public
		  Diplomacy.
	
	
		1.Reauthorization of United
			 States Advisory Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking
			 October 1, 2010 and inserting October 1,
			 2011.
		
